


 
WARRANT
 
NO. ________
CUSTOMER ACQUISITION NETWORK HOLDINGS, INC.
_______ Shares

 
WARRANT TO PURCHASE COMMON STOCK
 
VOID AFTER 5:30 P.M., EASTERN
TIME, ON THE EXPIRATION DATE
 
THIS WARRANT AND ANY SHARES ACQUIRED UPON THE EXERCISE OF THIS WARRANT HAVE NOT
BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”), AND
MAY NOT BE SOLD, PLEDGED, HYPOTHECATED, DONATED OR OTHERWISE TRANSFERRED WITHOUT
COMPLIANCE WITH THE REGISTRATION OR QUALIFICATION PROVISIONS OF APPLICABLE
FEDERAL AND STATE SECURITIES LAWS OR APPLICABLE EXEMPTIONS THEREFROM.
 
FOR VALUE RECEIVED, CUSTOMER ACQUISITION NETWORK HOLDINGS, INC., a Delaware
corporation (the “Company”), hereby agrees to sell upon the terms and on the
conditions hereinafter set forth, but no later than 5:30 p.m., Eastern Time, on
the Expiration Date (as hereinafter defined), to [ ], or registered assigns (the
“Holder”), under the terms as hereinafter set forth, [ ] fully paid and
non-assessable shares of the Company’s Common Stock, par value $0.001 per share
(the “Warrant Stock”), at a purchase price of $2.75 per share (the “Warrant
Price”), pursuant to this warrant (this “Warrant”). The number of shares of
Warrant Stock to be so issued and the Warrant Price are subject to adjustment in
certain events as hereinafter set forth. The term “Common Stock” shall mean,
when used herein, unless the context otherwise requires, the stock and other
securities and property at the time receivable upon the exercise of this
Warrant.
 
1. Exercise of Warrant.
 
a. The Holder may exercise this Warrant according to its terms by (i)
surrendering this Warrant, properly endorsed, to the Company at the address set
forth in Section 10, (ii) the subscription form attached hereto having then been
duly executed by the Holder, and (iii) payment of the purchase price being made
to the Company for the number of shares of the Warrant Stock specified in the
subscription form, or as otherwise provided in this Warrant, prior to 5:30 p.m.,
Eastern Time, on March 28, 2013 (the “Expiration Date”).
 
b. (i) The aggregate purchase price for the shares of Warrant Stock being
purchased may be paid (1) either by cash, certified check or bank draft or wire
transfer of immediately available funds, or (2) subject to Section 1b.(ii)
below, by surrender of a number of shares of Warrant Stock having a fair market
value equal to the aggregate purchase price of the Warrant Stock being purchased
(“Cashless Exercise”) as determined herein. If the Holder elects the Cashless
Exercise method of payment, the Company shall issue to the Holder a number of
shares of Warrant Stock determined in accordance with the following formula:
 
X  = Y(A - B)
  A
 

--------------------------------------------------------------------------------


 

with:  X =  the number of shares of Warrant Stock to be issued to the Holder;  
   
Y = the number of shares of Warrant Stock with respect to which the Warrant is
being exercised;
     
A = the fair value per share of Common Stock on the date of exercise of this
Warrant; and
     
B = the then-current Warrant Price of the Warrant

              
For the purposes of this Section 1b., “fair value” per share of Common Stock
shall mean (A) the average of the closing sales prices, as quoted on the primary
national or regional stock exchange on which the Common Stock is listed, or, if
not listed, the OTC Bulletin Board if quoted thereon, on the five consecutive
trading days immediately preceding the date of exercise, or (B) if the Common
Stock is not publicly traded as set forth above, as reasonably and in good faith
determined by the Board of Directors of the Company as of the date which the
notice of exercise is deemed to have been sent to the Company.


(ii) Notwithstanding the foregoing, the Cashless Exercise option set forth in
clause (i) of Section 1b. above shall only be available so long as the Company
shall not have registered the Warrant Stock in an effective registration
statement with the Securities and Exchange Commission on or prior to the six
month anniversary of the date that this warrant is issued.

 
c. This Warrant may be exercised in whole or in part so long as any exercise in
part hereof would not involve the issuance of fractional shares of Warrant
Stock. If exercised in part, the Company shall deliver to the Holder a new
Warrant, identical in form, in the name of the Holder, evidencing the right to
purchase the number of shares of Warrant Stock as to which this Warrant has not
been exercised, which new Warrant shall be signed by the Chairman, Chief
Executive Officer, President or any Vice President of the Company. The term
Warrant as used herein shall include any subsequent Warrant issued as provided
herein.
 
d. No fractional shares or scrip representing fractional shares shall be issued
upon the exercise of this Warrant. The Company shall pay cash in lieu of
fractions with respect to the Warrants based upon the fair market value of such
fractional shares of Common Stock (which shall be the closing price of such
shares on the exchange or market on which the Common Stock is then traded) at
the time of exercise of this Warrant.
 
e. In the event of any exercise of the rights represented by this Warrant, a
certificate or certificates for the Warrant Stock so purchased, registered in
the name of the Holder, shall be delivered to the Holder within a reasonable
time after such rights shall have been so exercised. The person or entity in
whose name any certificate for the Warrant Stock is issued upon exercise of the
rights represented by this Warrant shall for all purposes be deemed to have
become the holder of record of such shares immediately prior to the close of
business on the date on which the Warrant was surrendered and payment of the
Warrant Price and any applicable taxes was made, irrespective of the date of
delivery of such certificate, except that, if the date of such surrender and
payment is a date when the stock transfer books of the Company are closed, such
person shall be deemed to have become the holder of such shares at the opening
of business on the next succeeding date on which the stock transfer books are
open. Except as provided in Section 4 hereof, the Company shall pay any and all
documentary stamp or similar issue or transfer taxes payable in respect of the
issue or delivery of shares of Common Stock on exercise of this Warrant;
provided, however, that the Company shall not be required to pay any tax that
may be payable in respect of any issuance and delivery of shares of Warrant
Stock to any Person other than the Holder or with respect to any income tax due
by the Holder with respect to any shares of Warrant Stock. “Person” shall mean
any natural person, corporation, division of a corporation, partnership, limited
liability company, trust, joint venture, association, company, estate,
unincorporated organization or government or any agency or political subdivision
thereof.
 
2

--------------------------------------------------------------------------------


 
2. Disposition of Warrant Stock and Warrant.
 
a. The Holder hereby acknowledges that this Warrant and any Warrant Stock
purchased pursuant hereto are, as of the date hereof, not registered: (i) under
the Act on the ground that the issuance of this Warrant is exempt from
registration under Section 4(2) of the Act as not involving any public offering
or (ii) under any applicable state securities law because the issuance of this
Warrant does not involve any public offering; and that the Company’s reliance on
the Section 4(2) exemption of the Act and under applicable state securities laws
is predicated in part on the representations hereby made to the Company by the
Holder that it is acquiring this Warrant and will acquire the Warrant Stock for
investment for its own account, with no present intention of dividing its
participation with others or reselling or otherwise distributing the same,
subject, nevertheless, to any requirement of law that the disposition of its
property shall at all times be within its control.
 
The Holder hereby agrees that it will not sell or transfer all or any part of
this Warrant and/or Warrant Stock, except pursuant to an effective registration
statement under the Act, unless and until it shall first have given notice to
the Company describing such sale or transfer and furnished to the Company either
(i) an opinion of counsel for the Company, which the Company shall obtain at its
own expense, to the effect that the proposed sale or transfer may be made
without registration under the Act and without registration or qualification
under any state law, or (ii) an interpretative letter from the Securities and
Exchange Commission to the effect that no enforcement action will be recommended
if the proposed sale or transfer is made without registration under the Act.
 
b. If, at the time of issuance of the shares issuable upon exercise of this
Warrant, no registration statement is in effect with respect to such shares
under applicable provisions of the Act, the Company may at its election require
that the Holder provide the Company with written reconfirmation of the Holder’s
investment intent and that any stock certificate delivered to the Holder of a
surrendered Warrant shall bear a legend reading substantially as follows:
 
“THE SHARES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933 AND MAY NOT BE SOLD, TRANSFERRED, PLEDGED OR OTHERWISE
DISPOSED OF IN THE ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT UNDER THE
SECURITIES ACT OF 1933 OR AN OPINION OF COUNSEL SATISFACTORY TO THE ISSUER OF
THIS CERTIFICATE THAT REGISTRATION IS NOT REQUIRED UNDER SAID ACT.”
 
3

--------------------------------------------------------------------------------


 
In addition, so long as the foregoing legend may remain on any stock certificate
delivered to the Holder, the Company may maintain appropriate “stop transfer”
orders with respect to such certificates and the shares represented thereby on
its books and records and with those to whom it may delegate registrar and
transfer functions.
 
3. Reservation of Shares. The Company hereby agrees that at all times there
shall be reserved for issuance upon the exercise of this Warrant such number of
shares of its Common Stock as shall be required for issuance upon exercise of
this Warrant. The Company further agrees that all shares which may be issued
upon the exercise of the rights represented by this Warrant will be duly
authorized and will, upon issuance and against payment of the Warrant Price
therefor, be validly issued, fully paid and non-assessable, free from all taxes,
liens, charges and preemptive rights with respect to the issuance thereof, other
than taxes, if any, in respect of any transfer occurring contemporaneously with
such issuance and other than transfer restrictions imposed by federal and state
securities laws.
 
4. Exchange, Transfer or Assignment of Warrant.
 
a. This Warrant is exchangeable, without expense, at the option of the Holder,
upon presentation and surrender hereof to the Company or at the office of its
stock transfer agent, if any, for other Warrants of different denominations,
entitling the Holder or Holders thereof to purchase in the aggregate the same
number of shares of Common Stock purchasable hereunder. Upon surrender of this
Warrant to the Company or at the office of its stock transfer agent, if any,
with an appropriate instrument of assignment duly executed and funds sufficient
to pay any transfer tax, the Company shall, without charge, execute and deliver
a new Warrant in the name of the assignee named in such instrument of assignment
and this Warrant shall promptly be canceled. This Warrant may be divided or
combined with other Warrants that carry the same rights upon presentation hereof
at the office of the Company or at the office of its stock transfer agent, if
any, together with a written notice specifying the names and denominations in
which new Warrants are to be issued and signed by the Holder hereof.
 
b. Notwithstanding anything to the contrary contained herein, at such time as
this Warrant shall be registered by the Company under the Act, Holder shall
deliver this Warrant to the Company in exchange for a warrant certificate
representing the registered warrant, which shall entitle Holder to purchase the
same number of shares of Warrant Stock and at the same Warrant Price as exists
at the time of the surrender.
 
4

--------------------------------------------------------------------------------


 
5. Capital Adjustments. This Warrant is subject to the following further
provisions:
 
a. Recapitalization, Reclassification and Succession. If any recapitalization
of the Company or reclassification of its Common Stock or any merger or
consolidation of the Company into or with a Person, or the sale or transfer of
all or substantially all of the Company’s assets or of any successor
corporation’s assets to any Person (any such Person being included within the
meaning of the term “successor corporation”) shall be effected, at any time
while this Warrant remains outstanding and unexpired, then, as a condition of
such recapitalization, reclassification, merger, consolidation, sale or
transfer, lawful and adequate provision shall be made whereby the Holder of this
Warrant thereafter shall have the right to receive upon the exercise hereof as
provided in Section 1 and in lieu of the shares of Common Stock immediately
theretofore issuable upon the exercise of this Warrant, such shares of capital
stock, securities or other property as may be issued or payable with respect to
or in exchange for a number of outstanding shares of Common Stock equal to the
number of shares of Common Stock immediately theretofore issuable upon the
exercise of this Warrant had such recapitalization, reclassification, merger,
consolidation, sale or transfer not taken place, and in each such case, the
terms of this Warrant shall be applicable to the shares of stock or other
securities or property receivable upon the exercise of this Warrant after such
consummation.
 
b. Subdivision or Combination of Shares. If the Company at any time while this
Warrant remains outstanding and unexpired shall subdivide or combine its Common
Stock, the number of shares of Warrant Stock purchasable upon exercise of this
Warrant and the Warrant Price shall be proportionately adjusted.
 
c. Stock Dividends and Distributions. If the Company at any time while this
Warrant is outstanding and unexpired shall issue or pay the holders of its
Common Stock, or take a record of the holders of its Common Stock for the
purpose of entitling them to receive, a dividend payable in, or other
distribution of, Common Stock, then (i) the Warrant Price shall be adjusted in
accordance with Section 5(e) and (ii) the number of shares of Warrant Stock
purchasable upon exercise of this Warrant shall be adjusted to the number of
shares of Common Stock that the Holder would have owned immediately following
such action had this Warrant been exercised immediately prior thereto.
 
d. Stock and Rights Offering to Stockholders. If the Company shall at any time
after the date of issuance of this Warrant distribute to all holders of its
Common Stock any shares of capital stock of the Company (other than Common
Stock) or evidences of its indebtedness or assets (excluding cash dividends or
distributions paid from retained earnings or current year’s or prior year’s
earnings of the Company) or rights or warrants to subscribe for or purchase any
of its securities (excluding those referred to in the immediately preceding
paragraph) (any of the foregoing being hereinafter in this paragraph called the
“Securities”), then in each such case, the Company shall reserve shares or other
units of such Securities for distribution to the Holder upon exercise of this
Warrant so that, in addition to the shares of the Common Stock to which such
Holder is entitled, such Holder will receive upon such exercise the amount and
kind of such Securities which such Holder would have received if the Holder had,
immediately prior to the record date for the distribution of the Securities,
exercised this Warrant.
 
5

--------------------------------------------------------------------------------


 
e. Warrant Price Adjustment. Whenever the number of shares of Warrant Stock
purchasable upon exercise of this Warrant is adjusted, as herein provided, the
Warrant Price payable upon the exercise of this Warrant shall be adjusted to
that price determined by multiplying the Warrant Price immediately prior to such
adjustment by a fraction (i) the numerator of which shall be the number of
shares of Warrant Stock purchasable upon exercise of this Warrant immediately
prior to such adjustment, and (ii) the denominator of which shall be the number
of shares of Warrant Stock purchasable upon exercise of this Warrant immediately
thereafter.
 
f. Certain Shares Excluded. The number of shares of Common Stock outstanding at
any given time for purposes of the adjustments set forth in this Section 5 shall
exclude any shares then directly or indirectly held in the treasury of the
Company.
 
g. Deferral and Cumulation of De Minimis Adjustments. The Company shall not be
required to make any adjustment pursuant to this Section 5 if the amount of such
adjustment would be less than one percent (1%) of the Warrant Price in effect
immediately before the event that would otherwise have given rise to such
adjustment. In such case, however, any adjustment that would otherwise have been
required to be made shall be made at the time of and together with the next
subsequent adjustment which, together with any adjustment or adjustments so
carried forward, shall amount to not less than one percent (1%) of the Warrant
Price in effect immediately before the event giving rise to such next subsequent
adjustment.
 
h. Duration of Adjustment. Following each computation or readjustment as
provided in this Section 5, the new adjusted Warrant Price and number of shares
of Warrant Stock purchasable upon exercise of this Warrant shall remain in
effect until a further computation or readjustment thereof is required.
 
6. Notice to Holders.
 
a. Notice of Record Date. In case:
 
(i) the Company shall take a record of the holders of its Common Stock (or other
stock or securities at the time receivable upon the exercise of this Warrant)
for the purpose of entitling them to receive any dividend (other than a cash
dividend payable out of earned surplus of the Company) or other distribution, or
any right to subscribe for or purchase any shares of stock of any class or any
other securities, or to receive any other right;
 
(ii) of any capital reorganization of the Company, any reclassification of the
capital stock of the Company, any consolidation with or merger of the Company
into another Person, or any conveyance of all or substantially all of the assets
of the Company to another Person; or
 
(iii) of any voluntary dissolution, liquidation or winding-up of the Company;
 
then, and in each such case, the Company will mail or cause to be mailed to the
Holder hereof at the time outstanding a notice specifying, as the case may be,
(i) the date on which a record is to be taken for the purpose of such dividend,
distribution or right, and stating the amount and character of such dividend,
distribution or right, or (ii) the date on which such reorganization,
reclassification, consolidation, merger, conveyance, dissolution, liquidation or
winding-up is to take place, and the time, if any is to be fixed, as of which
the holders of record of Common Stock (or such stock or securities at the time
receivable upon the exercise of this Warrant) shall be entitled to exchange
their shares of Common Stock (or such other stock or securities) for securities
or other property deliverable upon such reorganization, reclassification,
consolidation, merger, conveyance, dissolution, liquidation or winding-up. Such
notice shall be mailed at least twenty (20) days prior to the record date
therein specified, or if no record date shall have been specified therein, at
least twenty (20) days prior to the date of such action, provided, however,
failure to provide any such notice shall not affect the validity of such
transaction.
 
6

--------------------------------------------------------------------------------


 
b. Certificate of Adjustment. Whenever any adjustment shall be made pursuant to
Section 5 hereof, the Company shall promptly make a certificate signed by its
Chairman, Chief Executive Officer, President, Vice President, Chief Financial
Officer or Treasurer, setting forth in reasonable detail the event requiring the
adjustment, the amount of the adjustment, the method by which such adjustment
was calculated and the Warrant Price and number of shares of Warrant Stock
purchasable upon exercise of this Warrant after giving effect to such
adjustment, and shall promptly cause copies of such certificate to be mailed (by
first class mail, postage prepaid) to the Holder of this Warrant.
 
7. Intentionally Omitted.
 
8. Price Protection; Reset of Warrant Price. Until the earlier of (i) 24 months
from the date hereof or (ii) such date that there is an effective registration
statement on file with the Securities and Exchange Commission covering the
resale of any warrants to purchase shares of capital stock, in the event that
the Company issues or sells any warrants or options to purchase shares of
capital stock to which they may be acquired at an exercise price of less than
$2.75 per share, then the Company shall promptly issue additional warrants to
the Holder in an amount sufficient that the actual price per warrant paid
hereunder (which is $2.75) (the “Per Warrant Purchase Price”), when divided by
the total number of warrants issued will result in an actual Per Warrant
Purchase Price paid by the Holder hereunder equal to such lower price (this is
intended to be a “full ratchet” adjustment). Such adjustment shall be made
successively whenever such an issuance is made.
 
9. Maximum Exercise. The Holder shall not be entitled to exercise this Warrant
on an exercise date, in connection with that number of shares of Common Stock
which would be in excess of the sum of (i) the number of shares of Common Stock
beneficially owned by the Holder and its affiliates on an exercise date, and
(ii) the number of shares of Common Stock issuable upon the exercise of this
Warrant with respect to which the determination of this limitation is being made
on an exercise date, which would result in beneficial ownership by the Holder
and its affiliates of more than 4.99% of the outstanding shares of Common Stock
on such date. For the purposes of the immediately preceding sentence, beneficial
ownership shall be determined in accordance with Section 13(d) of the Securities
Exchange Act of 1934, as amended, and Regulation 13d-3 thereunder. Subject to
the foregoing, the Holder shall not be limited to aggregate exercises which
would result in the issuance of more than 4.99%. The restriction described in
this paragraph may be waived, in whole or in part, upon sixty-one (61) days
prior notice from the Holder to the Company to increase such percentage to up to
9.99%, but not in excess of 9.99%.
 
7

--------------------------------------------------------------------------------


 
10. Loss, Theft, Destruction or Mutilation. Upon receipt by the Company of
evidence satisfactory to it, in the exercise of its reasonable discretion, of
the ownership and the loss, theft, destruction or mutilation of this Warrant
and, in the case of loss, theft or destruction, of indemnity reasonably
satisfactory to the Company and, in the case of mutilation, upon surrender and
cancellation hereof, the Company will execute and deliver in lieu hereof,
without expense to the Holder, a new Warrant of like tenor dated the date
hereof.
 
11. Warrant Holder Not a Stockholder. The Holder of this Warrant, as such, shall
not be entitled by reason of this Warrant to any rights whatsoever as a
stockholder of the Company.
 
12. Notices. Any notice required or contemplated by this Warrant shall be deemed
to have been duly given if transmitted by registered or certified mail, return
receipt requested, postage prepaid, or nationally recognized overnight delivery
service, to the Company at its principal executive offices: 200 Park Avenue
South, Suite 908-909, New York, NY 10003, Attention: Chief Executive Officer, or
to the Holder at the name and address set forth in the Warrant Register
maintained by the Company.
 
13. Choice of Law. THIS WARRANT IS ISSUED UNDER AND SHALL FOR ALL PURPOSES BE
GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE INTERNAL LAWS OF THE STATE OF
NEW YORK, WITHOUT GIVING EFFECT TO PRINCIPLES OF CONFLICTS OF LAW.
 
14. Jurisdiction and Venue. The Company and the Holder, by its acceptance
hereof, hereby agree that any dispute which may arise between them arising out
of or in connection with this Warrant shall be adjudicated before a court
located in New York City, New York, and they hereby submit to the exclusive
jurisdiction of the federal and state courts of the State of New York located in
New York City with respect to any action or legal proceeding commenced by any
party, and irrevocably waive any objection they now or hereafter may have
respecting the venue of any such action or proceeding brought in such a court or
respecting the fact that such court is an inconvenient forum, relating to or
arising out of this Warrant or any acts or omissions relating to the sale of the
securities hereunder, and consent to the service of process in any such action
or legal proceeding by means of registered or certified mail, return receipt
requested, postage prepaid, in care of the address set forth herein or such
other address as either party shall furnish in writing to the other.

 
[Signature Page Follows]
 
8

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the Company has duly caused this Warrant to be signed on its
behalf, in its corporate name and by its duly authorized officer, as of this
28th day of March, 2008.
 

       
CUSTOMER ACQUISITION NETWORK HOLDINGS, INC.
 
   
   
  By:    

--------------------------------------------------------------------------------

Name:
Title:

 
9

--------------------------------------------------------------------------------



FORM OF EXERCISE
 
(to be executed by the registered holder hereof)
 
The undersigned hereby exercises the right to purchase _________ shares of
common stock, par value $0.001 per share (“Common Stock”), of Customer
Acquisition Network Holdings, Inc. evidenced by the within Warrant Certificate
for a Warrant Price of $2.75 per share (subject to adjustment in accordance with
the Warrant) and herewith makes payment of the purchase price in full of (i)
$__________ in cash or (ii) solely in the event that the Company is not in
compliance with Section 1b(ii). of the Warrant, shares of Common Stock (pursuant
to a Cashless Exercise in accordance with Section 1b.). Kindly issue
certificates for shares of Common Stock (and for the unexercised balance of the
Warrants evidenced by the within Warrant Certificate, if any) in accordance with
the instructions given below.
 
Dated:____________________ , 20__ . ______________________________
 Name:


Instructions for registration of stock:



_____________________________
  Name (Please Print)


Social Security or other identifying Number: _______________


Address:____________________________________________
       City, State and Zip Code


Instructions for registration of certificate representing
the unexercised balance of Warrants (if any):


_____________________________
Name (Please Print)
 
Social Security or other identifying Number: _______________


Address:____________________________________________
   City, State and Zip Code
 
10

--------------------------------------------------------------------------------

